DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 05/26/2022 is acknowledged. Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the compression-side accumulator" in line 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim. An extension-side accumulator is established in claim 7, which claim 11 depends from, not a compression-side accumulator. Claim 11 should depend from claim 9 to remedy this issue. 
Claim 12 recites the limitation “the extension-side accumulator” in line 2 and 3-4. There is insufficient antecedent basis for this limitation in the claim. A compression-side accumulator is established in claim 9, which claim 12 depends from, not an extension-side accumulator. Claim 12 should depend from claim 7 to remedy this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2016/0265559), hereinafter ‘Peterson’.
Peterson discloses:
1. (Original) A hydraulic actuator comprising: a hydraulic cylinder (54) having an internal volume; a piston (56) slidably received in the hydraulic cylinder, thereby dividing the internal volume into a compression chamber (60 or 58) and an extension chamber (60 or 58); a pump (68) having a compression-side port and an extension-side port; a compression-side flow path (70 or 72) that connects the compression-side port of the pump to the compression chamber; an extension-side flow path (70 or 72) that connects the extension-side port of the pump to the extension chamber; a first bypass flow path (path including 98a or 98b, 82, 84a or 84b) that connects the compression chamber to the extension chamber, wherein the first bypass flow path does not include the pump; a first check valve (a check valve is a one way valve, the pressure relief valves 98a and 98b are one way valves because they only allow fluid to flow through it in one direction because the there is only one pilot port in the opening direction of the valve only on one side of these valves) disposed along the first bypass flow path, wherein a cracking pressure of the first check valve dynamically varies based on an operating condition of the hydraulic actuator (paragraph [0042]-[0048], etc. discloses adjusting the cracking pressure of the valves 98a, 98b as part of the force modulation control which changes based on operating conditions of the hydraulic actuator 52; applicant’s check valves are disclosed to be spring loaded check valves which only allow fluid flow in one direction after a certain pressure threshold is achieved to open the valve, this is the same operation as the valves 98a, 98b of Peterson and therefore meets the claim limitations).  

2. (Original) The hydraulic actuator of claim 1, wherein the pump is configured to vary a pressure differential between the compression-side port and the extension-side port, and wherein the operating condition of the hydraulic actuator is the pressure differential generated by the pump at a given time (paragraphs [0023]-[0024], etc.).  

3. (Original) The hydraulic actuator of claim 2, further comprising a first pilot flow path that connects the compression-side port of the pump to a first volume of the first check valve (see valves 98a or 98b, the dashed lines connect are connected to pump lines 76, 74, 70, 72 which are connected to the pump 68). 

4. (Currently amended) The hydraulic actuator of claim 1, further a second bypass flow path that connects the compression chamber to the extension chamber, wherein the second bypass flow path does not include the pump; a second check valve disposed along the second bypass flow path, wherein a cracking pressure of the second check valve dynamically varies based on the operating condition of the hydraulic actuator (the second bypass flow path is the line that includes the other of valve 98a or 98b, and valves 84a, 84b, etc.).  

5. (Original) The hydraulic actuator of claim 4, wherein the operating condition of the hydraulic actuator is the pressure differential generated by the pump at a given time (paragraphs [0023]-[0024], etc.). 
 
6. (Original) The hydraulic actuator of claim 5, further comprising a second pilot flow path that connects the extension-side port of the pump to a second volume of the second check valve (see valves 98a or 98b, the dashed lines connect are connected to pump lines 76, 74, 70, 72 which are connected to the pump 68). 

7. (Currently amended) The hydraulic actuator of claim 1, further comprising: an extension-side accumulator; a flow path that connects the extension-side accumulator to the extension-side port of the pump (accumulator 88 is connected to both sides of the pump 68).  

8. (Original) The hydraulic actuator of claim 7, further comprising a first fluid restriction element (valves 80a, 80b, 98 are fluid restriction elements) disposed along the flow path that connects the extension-side accumulator to the extension- side port of the pump.  

9. (Currently amended) The hydraulic actuator of claim 1, further comprising: a compression-side accumulator; a flow path that connects the compression-side accumulator to the compression-side port of the pump (accumulator 88 is connected to both sides of the pump 68).    

10. (Original) The hydraulic actuator of claim 9, further comprising a second fluid restriction element (valves 80a, 80b, 98 are fluid restriction elements) disposed along the flow path that connects the compression-side accumulator to the compression-side port of the pump.  

11. (Currently amended) The hydraulic actuator of claim 7, further comprising: a flow path that connects the compression-side accumulator to the compression chamber; a fluid restriction element disposed along the flow path that connects the compression-side accumulator to the compression chamber (accumulator 88 is connected to both extension and compression chambers 58, 60 of the actuator via restriction elements 96, 80a, 80b, etc.).  

12. (Currently amended) The hydraulic actuator of claim 9, further comprising: a flow path that connects the extension-side accumulator to the extension chamber; a fluid restriction element disposed along the flow path that connects the extension- side accumulator to the extension chamber (accumulator 88 is connected to both extension and compression chambers 58, 60 of the actuator via restriction elements 96, 80a, 80b, etc.).    

13. (Currently amended) The hydraulic actuator of claim 1, further comprising a third check valve disposed along the first bypass flow path, wherein the third check valve is hydraulically arranged in series with the first check valve (third check valve 84a or 84b is in series with valves 98a or 98b when fluid crosses from the compression side to the extension side flow lines, and vice versa).  

14. (Currently amended) The hydraulic actuator of claim 4, further comprising a fourth check valve disposed along the second bypass flow path, wherein the fourth check valve is hydraulically arranged in series with the second check valve (fourth check valve 84a or 84b is in series with valves 98a or 98b when fluid crosses from the compression side to the extension side flow lines, and vice versa).  .  

15. (Currently amended) The hydraulic actuator of claim 13, wherein the third check valve has a static cracking pressure that does not depend on the operating condition of the hydraulic actuator (check valves 84a and 84b do not have an adjustable cracking pressure).  

16. (Original) The hydraulic actuator of claim 14, wherein the fourth check valve has a static cracking pressure that does not depend on the operating condition of the hydraulic actuator (check valves 84a and 84b do not have an adjustable cracking pressure).    

17. (Currently amended) The hydraulic actuator of claim 13, further comprising: a third bypass flow path (82) that connects the first bypass flow path to the second flow path; a third accumulator that branches off of the third bypass flow path (accumulator 88 is connected to line 82).  

18. (Currently amended) The hydraulic actuator of claim 13, further comprising: a third accumulator (88, the term “third accumulator” is interpreted to be merely a naming indicia rather than implicitly requiring a first and second accumulators with the third accumulator), a third bypass flow path that connects the first bypass flow path to the third accumulator; a fourth bypass flow path that connects the second bypass flow path to the third accumulator; wherein the third bypass flow path does not include any check valve and wherein the fourth bypass flow path does not include any check valve (see Fig. 2, various flow paths are shown in the hydraulic circuit that connects the accumulator 88 to the bypass flow paths including valves 98a, 98b, under the broadest reasonable interpretation, the recited flow paths may share lines and overlap as there is no limitation that each flow path must be entirely separate from each other (note to application: it becomes difficult to define an invention in terms of flow paths absent very specific and detailed language, specifying nodes and direct conduit connections would be beneficial if this route is taken), portions of bypass flow paths include the lines connected to valves 96, 80a, 80b, 84a, 84b, 82; conduit 82 and conduits including valves 80a, and 80b can be interpreted to connect first and second bypass flow paths to accumulator 88).  

19. (Currently amended) The hydraulic actuator of claim 1, further comprising a piston rod (56A) that is attached to the piston and that extends out of the hydraulic cylinder (see Fig. 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yogo (US 2005/0200195), Konda et al. (US 8701400), and Imam et al. (US 2018/0266447) all disclose hydraulic systems including a bidirectional pump connected to a hydraulic actuator including pilot operated check valves.
Morikawa et al. (US 5996465) discloses a pilot check valve in a hydraulic device in which the pilot conduit acts in the closing direction of the check valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 8, 2022